Citation Nr: 0029199	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Whether a February 1994 rating decision, in determining 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for back 
and hip disability, involved clear and unmistakable error 
(CUE). 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945, and from March 1947 to November 1954.  

In February 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for back 
and hip disability.  Following pertinent notice to the 
veteran in March 1994, a Notice of Disagreement (NOD) was not 
received within the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the RO.


FINDINGS OF FACT

1.  The veteran's lone allegation of error, with respect a 
February 1994 rating determination that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for back and hip 
disability, does not comprise a legally cognizable claim of 
CUE.  

2.  In February 1994, VA determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for back and hip 
disability; following pertinent notice to the veteran in 
March 1994, a NOD was not received within the subsequent 
year.

3.  The additional evidence received since the unappealed 
February 1994 rating denial of service connection for back 
and hip disability is, in its entirety, not so significant 
that it must be considered in order to fairly decide the 
claim.


CONCLUSIONS OF LAW

1.  A February 1994 rating decision, in determining that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for back and hip 
disability, did not involve CUE.  38 U.S.C.A. § 7105 (West 
Supp. 1998); 38 C.F.R. § 3.105(a) (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

2.  Evidence received since the unappealed February 1994 
rating denial of service connection for back and hip 
disability is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

In February 1994, the RO determined that, subsequent to an 
unappealed July 1978 rating denial of service connection for 
disablement identified as "generalized" osteoarthritis 
referable to the spine and right hip, new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for back and hip 
disability.  Following pertinent notice to the veteran in 
March 1994, a NOD was not received within the subsequent year 
and, thus, such determination became final.  See 38 U.S.C.A. 
§ 7105.  A final decision is accepted as correct in the 
absence of CUE.  See 38 C.F.R. § 3.105(a).  However, the 
veteran has asserted that the February 1994 rating decision 
was erroneous and this is a matter for appellate 
determination.

The record in the RO's possession in February 1994 included 
the veteran's service medical records, which reflect, 
pertinently, that when he was seen for apparently 
gastrointestinal upset in February 1941, pertinent X-ray 
examination revealed "no bony pathology" involving his spine.  
A clinical report dated in March 1952 reflects an assessment 
of questionable arthritis ("? Arthritis").  In May 1954, a 
report pertaining to X-ray examination of the veteran's 
lumbar spine, ordered in the aftermath of the veteran's 
having fallen from a horse, makes no reference to arthritis.

As post service evidence in the RO's possession in February 
1994, an entry made in conjunction with the veteran's 
examination by VA in February 1955 reflects that he then 
related a history of having developed arthritis in "1950" in 
his "neck and shoulders".  Pertinent X-ray examinations 
revealed, in each instance, no evidence of arthritis 
referable to the cervical spine or either hip.  Thereafter, 
pertinent X-ray examination accomplished in conjunction with 
the veteran's examination by VA in June 1978 revealed 
arthritis involving the lumbar spine; X-ray examination of 
the cervical spine revealed only disc space narrowing.  More 
recently, X-ray examination accomplished in conjunction with 
the veteran's examination by VA (for foot problems) in July 
1993 revealed arthritis involving the right hip.

In asserting that the February 1994 rating decision, in 
determining that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for back and hip disability, involved CUE, the 
veteran contends that related service connection should have 
been granted inasmuch as the report pertaining to his 
examination by VA in February 1955 reflects that he then 
related a history of having developed arthritis in his neck 
and shoulders in 1950 in service.  Specifically, the veteran 
asserts that such item "stat[es] that [he] was treated for 
these conditions" when he was yet in service.  He avers, in 
essence, that the February 1994 rating decision, in 
determining that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for back and hip disability, therefore involved 
CUE.  However, while the foregoing allegation of CUE lodged 
by the veteran is acknowledged, the Board would respectfully 
point out that, even ignoring that arthritis was not 
definitively assessed until many years after the veteran's 
period of service, the veteran, as a lay person, is not 
competent to opine that he was treated for any given 
pathology (such as arthritis) in service, the latter being a 
matter which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Given such observation and 
because the veteran's above-quoted assertion comprises his 
lone allegation of CUE relative to the February 1994 rating 
denial, and since the law rather than the evidence is 
dispositive of the resolution of this issue of appeal, the 
claim of whether such rating decision involved CUE is without 
legal merit and is, accordingly, denied.  See Sabonis, supra. 

II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The February 1994 
rating decision, which determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for back and hip 
disability, is final, based upon the evidence then of record.  
See 38 U.S.C.A. § 7105.  However, if new and material 
evidence is submitted, a previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  Therefore, the issue for 
appellate determination is whether the evidence received 
since the February 1994 decision is new and material under 
the provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The pertinent evidentiary record in the RO's possession in 
February 1994 was addressed in the disposition advanced by 
the Board in the preceding section and will, therefore, not 
be rearticulated incident to the Board's disposition of the 
present issue.  In addition to those previously addressed 
evidentiary items which were in the RO's possession in 
February 1994, a May 1994 statement was received from Thomas 
Campanella, M.D.  Such physician, who related having treated 
the veteran since November 1994, alluded to apparently recent 
X-rays which documented the presence of degenerative 
arthritis involving the veteran's lumbar spine and one hip.  
Also recently received is a report pertaining to a CT scan, 
administered under non-VA auspices in apparently 1997, which 
revealed the presence of arthritis involving the veteran's 
lumbar spine.  Received in 1998 was a report pertaining to a 
magnetic resonance imaging, administered under non-VA 
auspices in April 1998, which revealed "joint arthropathy" 
referable to the veteran's cervical spine.  Also of recent 
submission are copies of two pages pertaining to the 
veteran's examination by VA in February 1955.

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for arthritis of the spine, the Board has 
determined that the evidence added to the record since 
February 1994 is not new and material.  In this regard, the 
Board is constrained to point out that the above-cited 
recently received copies of two pages pertaining to the 
veteran's examination by VA in February 1955 are duplicates 
of evidence previously in VA's possession.  As such, these 
items are, in accordance with the pertinent aspect of 
38 C.F.R. § 3.156(a) quoted above, not "new and material".  
Two of the items of newly received evidence, i.e., the May 
1994 statement from Dr. Campanella and the report pertaining 
to the non-VA CT scan, merely convey, collectively, 
information (the presence of arthritis referable to the low 
back and a hip) of which VA was aware in February 1994.  As 
such, these items, in accordance with the pertinent aspect of 
38 C.F.R. § 3.156(a) quoted above, convey information which 
is "cumulative" to that which was in VA's possession in 
February 1994, rendering them, in each instance, not "new and 
material".  As to the remaining item of recently received 
evidence, i.e., the report pertaining to a magnetic resonance 
imaging administered under non-VA auspices in April 1998 
which revealed "joint arthropathy" referable to the veteran's 
cervical spine, such item is "new" inasmuch as evidence 
documenting the presence of such pathology involving the 
veteran's cervical spine had not been previously submitted.  
However, the item is clearly not "material", inasmuch as it 
reflects no attribution of such pathology to service.  In 
light of the foregoing observations, then, the Board is 
constrained to conclude that no item of "new and material" 
evidence, i.e., no item of evidence that is so significant 
that it must be considered in order to fairly decide the 
merits of the claim in accordance with the above-cited 
provisions of 38 C.F.R. § 3.156(a), has been submitted in 
conjunction with the veteran's attempt to reopen his claim 
for service connection for arthritis of the spine.  
Therefore, such claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

A February 1994 rating decision, in determining that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for back and hip 
disability, did not involve clear and unmistakable error.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
arthritis of the spine is denied.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals




 

